PROMISSORY NOTE



$250,000.00
September 5, 2008

      
FOR VALUE RECEIVED, the undersigned, PURPLE BEVERAGE COMPANY, INC., a Nevada
corporation (“Debtor”), promises to pay to the order of Barry Honig., or its
successors or assigns (“Lender”), on the sooner of October 24, 2008, or within
five days of receipt by the Debtor of funds in excess of Two Hundred and Fifty
Thousand Dollars and no cents (“Maturity Date”) at 551 Fifth Avenue, Suite 1601,
New York, New York 10176, or at such other place as the Lender may designate
from time to time in writing to the Debtor, in lawful money of the United States
of America, the principal Sum of Two Hundred and Fifty Thousand Dollars and no
cents ($250,000.00), together with interest on the unpaid principal balance of
this Note from the date hereof until paid at five percent (5%) per annum. In the
event of Debtor’s default hereunder, interest on amounts past due pursuant to
this Note shall be paid at a rate of eighteen percent (18%) per annum. Interest
shall be computed on the basis of a 360-day year.
 
On or prior to October 3, 2008 Debtor shall use its best efforts to prepare and
shall file with the Securities and Exchange Commission a registration statement
with the SEC for a primary offering of not less than 24 million newly-issued
registered shares of common stock of Debtor, plus 2.5 million shares for third
party resale, and shall file an original listing application with a national
securities exchange, and shall authorize a reverse stock split, such
registration statement to be declared effective and the common stock listed
(including any reverse split) on or prior to the Maturity Date, unless extended
by the Lender, failure to take any such action shall constitute a default under
this Note. The obligations of this paragraph shall survive repayment of the
Note.
 
The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest, any and all delays or lack of diligence in
collection hereof and assents to each and every extension or postponement of the
time of payment or other indulgence.
 
In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, Debtor
agrees to pay reasonable attorney’s fees and expenses of collection.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 

        PURPLE BEVERAGE COMPANY , INC.  
   
   
    By:   /s/ Michael W. Wallace  

--------------------------------------------------------------------------------

Name: Michael W. Wallace   Title: EVP and CFO

:
ATTEST:


/s/ Theodore Farnsworth
 
 
 

--------------------------------------------------------------------------------

 